Citation Nr: 1502101	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  13-25 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for missing testicles, and if so, whether service connection is warranted.

2.  Entitlement to payment of compensation benefits for erectile dysfunction under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Marine Corps from June 1972 to February 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2010 and May 2013 decisions by Regional Offices (ROs) of the United States Department of Veterans Affairs (VA).  The Waco, Texas, RO denied entitlement to compensation under 38 U.S.C.A. § 1151 in a November 2010 decision, while the Winston-Salem, North Carolina, RO reopened a previously denied claim of service connection for missing testicles in May 2013 but determined that service connection was not warranted.

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....").  The issues are therefore characterized as above.  

The Veteran testified at an August 2014 hearing held before the undersigned at the Board's Washington, DC, offices; a transcript of the hearing is associated with the claims file.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of increased evaluation for residuals of a right medial collateral ligament tear, laceration of the right saphenous nerve, and residuals of a right inguinal hernia repair were raised by the Veteran at his August 2014 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

An October 2010 VA examiner opined that it was unlikely that a November 2007 circumcision caused or contributed to the Veteran's currently diagnosed erectile dysfunction.  He reasoned that a circumcision involves "superficial incisions" which were unlikely to interfere with circulation.  However, the heart of the Veteran's allegation is that his surgery was not typical, and that an error was made in the procedure.  He specifically alleges that an errant incision was made during the surgery.  

The VA examiner did not physically examine the Veteran; he reviewed the documentary evidence of record only.  He is not, therefore, in the best possible position to assess the performance of the circumcision procedure.  He could not, for example, observe the presence of scars or other marks indicating cutting in incorrect places.  Remand is required for examination.

Further, the Board notes that a private doctor indicated in September 2008 that the Veteran may have developed a venous leak after his surgery to account for his erectile dysfunction problems, and such might be due to trauma to the Buck's fascia.  Whether such trauma could have been caused by surgery, and if so if such is an unforeseeable complication, must be addressed on remand.

Finally, relevant to both issues on appeal, the Veteran stated during his August 2014 hearing that he had seen a VA urologist in San Bernardino, California, when working with the Marines in 2008; presumably this refers to the VA Loma Linda Healthcare System.  On remand, the existence of such records must be investigated, and if they are located, they must be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any treatment records for the Veteran from the VA Loma Linda (California) Healthcare System, as well as any other VA facility identified by the Veteran or in the record, for 2008.

Also obtain any other relevant outstanding VA treatment records.  

2.  Schedule the Veteran for a VA genitourinary examination at a facility other than the medical center at Hampton, Virginia.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic records, relevant documents must be printed from VBMS and/or Virtual VA and provided for review.

The examiner must opine as to whether the Veteran's currently diagnosed erectile dysfunction is at least as likely as not (a probability of 50 percent or greater) due to his November 2007 circumcision.

If so, the examiner must opine as to whether the circumcision was performed to the proper standard of care.  Did erectile dysfunction arise due to "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of" VA or from an event or circumstance which was not reasonably foreseeable?  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







